1
                                                                   The Honorable Ricardo S. Martinez
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
8                                          AT SEATLLE
9    RIVERBANK,
                                                             CASE NO. 2:18-cv-00387-RSM
10
11                                 Plaintiff,
                                                             STIPULATED ORDER MODIFYING
12                       v.
                                                             DEADLINES
13
14   M/V ROCK A BYE et al.,

15                                       Defendants.

16             THIS MATTER came before the Court upon the Stipulated Motion of all parties for an
17   Order Modifying Deadlines, and it appearing from the Motion and records of this Court that
18   good cause exists for modifying the deadlines,
19
               THEREFORE, IT IS ORDERED that the Order Setting Trial Date and Related Dates
20
     (Dkt. # 48), as previously modified by the Order Modifying Discovery Deadlines in Dkt. #67, is
21
     modified to reflect the following three deadline changes:
22
23             Deadline for filing motions related to discovery:         November 22, 2019

24             Discovery completed by:                                   November 29, 2019
25             All dispositive motions must be filed by:                 December 13, 2019
26
                                                                                        LAW OFFICES OF

     ORDER MODIFYING                                                             LUKINS & ANNIS, PS
                                                                              A PROFESSIONAL SERVICE CORPORATION
                                                                                    717 W Sprague Ave., Suite 1600
     DEADLINES: 1                                                                        Spokane, WA 99201
                                                                                      Telephone: (509) 455-9555
     CASE NO. 2:18-cv-00387-RSM                                                          Fax: (509) 747-2323

     11/5/19
1
2              DATED this 5 day of November, 2019.

3
4                                              A
                                               RICARDO S. MARTINEZ
5                                              CHIEF UNITED STATES DISTRICT JUDGE
6
7
8
9
10
     Presented by
11
     LUKINS & ANNIS, P.S.
12
13
     By /s/ Trevor R. Pincock
14   TREVOR R. PINCOCK
     WSBA #36818
15   CHARLES HAUSBERG
     WSBA #50029
16
     Attorneys for Defendants
17
     WITHERSPOON KELLEY
18
     By /s/ Shelley N. Ripley
19   SHELLEY N. RIPLEY, WSBA # 28901
     PAMELA D. COMBO, WSBA #53102
20
     Attorneys for Plaintiff
21
22
23
24
25
26
                                                                            LAW OFFICES OF

     ORDER MODIFYING                                                 LUKINS & ANNIS, PS
                                                                  A PROFESSIONAL SERVICE CORPORATION
                                                                        717 W Sprague Ave., Suite 1600
     DEADLINES: 2                                                            Spokane, WA 99201
                                                                          Telephone: (509) 455-9555
     CASE NO. 2:18-cv-00387-RSM                                              Fax: (509) 747-2323

     11/5/19
